Citation Nr: 1403276	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as pursuant to 38 U.S.C.A. § 1151.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to October 1973, and died in October 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In her February 2011 substantive appeal, the appellant elected to have an in-person hearing with a member of the Board to provide testimony in support of her claim for service connection for the cause of the Veteran's death, to include as pursuant to 38 U.S.C.A. § 1151.  In a later February 2011 written statement, she indicated that she wished to have a videoconference Board hearing.  Prior to the November 2013 scheduled hearing, the appellant asked VA if, due to personal illness, her hearing could be rescheduled.  Because the Board finds that good cause has been shown, remand is required so that the Board hearing may be rescheduled in accordance with her request.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).

Accordingly, the appeal is REMANDED for the following action:

Schedule the appellant for a videoconference Board hearing in connection with her appeal to be held at the RO in Indianapolis, Indiana.  Place a copy of the notice scheduling the hearing in the claims folder.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


